SAM BIRD, Judge, concurring. I agree with the majority’s holding that the Clinic’s amended complaint was erroneously dismissed through summary judgment on the ground of res judicata. However, I write separately for the sole purpose of making it clear that a summary judgment can be a find judgment for res judicata purposes. Summary judgment is an adjudication on the merits that bars a subsequent suit. National Bank of Commerce v. Dow Chem. Co., 338 Ark. 752, 1 S.W.2d 443 (1999); Magness v. McEntyre, 305 Ark. 503, 808 S.W.2d 783 (1991). However, under Arkansas Rule of Civil Procedure 54(b)(1), a summary judgment that does not resolve all claims between all the parties to the suit is not a final, appealable judgment. See French v. Brooks Sports Ctr., Inc., 57 Ark. App. 30, 940 S.W.2d 507 (1997). Arkansas Rule of Civil Procedure 54(b) provides, in relevant part, as follows: (1) Certification of Final Judgment. When more than one claim for relief is presented in an action, wheter as a claim, counterclaim, cross-claim, or third party claim, or when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination, supported by specific factual findings, that there is no just reason for delay and upon an express direction for the entry of judgment. In the event the court so finds, it shall execute [a certification]. (2) Lack of Certification. Absent the executed certificate required by paragraph (1) of this subdivision, any judgment, order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the judgment, order, or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all of the parties. In light of Rule 54(b), the general rule that summary judgment is an adjudication on the merits that bars a subsequent suit must be interpreted to apply solely to summary judgments that resolve all claims between all parties or are certified as final by the court. The summary judgment order in the case at bar did not resolve all claims, as the order did not dispose of the appellee’s pending counterclaim. The order neither contained the findings nor certification necessary under Rule 54 for the summary judgment order to become final. Thus, the summary judgment order was not a final order and could not constitute a res judicata bar to the amended complaint. Accordingly, the trial court’s grant of summary judgment on the ground of res judicata was erroneous.